Title: From George Washington to Major General John Sullivan, 1 August 1777
From: Washington, George
To: Sullivan, John

 

Dr Sir
Chester [Pa.] on Delaware Augt 1st 1777.10 OClock P.M.

By an Express this Moment received from Cape May, The Enemy’s Fleet put to Sea yesterday Morning at Eight OClock and were out of sight Three Hours when the Express came away. From this Event, it appears, Genl Howe has been practising a deep feint merely to draw our attention and whole force to this point. I am to request, that you will countermarch the Division under your command and proceed with it with all possible expedition to peeks Kill, as there is strong reason to beleive that the North River is their Object and that they will make a rapid push to obtain possession of our posts there.
The inclosed Letter for the Commanding Officer of the Two Eastern Brigades, which were ordered to march from peeks Kill to reinforce this Army, you will transmit without a Moments delay. I am Dr Sir Yr Hble set

Go: Washington


please to deliver the inclos’d to Colo. Crane & order him to return with you and the Artillery.


P:S: The Letters accompanying this you’l send on intantly.

